Citation Nr: 0313602	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  99-08 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected scar, right side of face, residual of gunshot 
wound, currently evaluated as 10 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a right eye 
condition (enucleation), claimed as secondary to the service-
connected gunshot wound of the right side of the face.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
September 1945.  He was wounded in action by enemy machine 
gun fire in April 1945.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a September 1998 rating of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The issues listed on the title page were the subject of a 
remand by the Board in September 2000.  

With respect to the veteran's claim seeking to reopen the 
previously denied claim of service connection for the right 
eye enucleation, the Board remanded this issue in September 
2000 so that the RO could issue a statement of the case 
pursuant to 38 U.S.C. § 7105 and Manlincon v. West, 12 Vet. 
App. 238 (1999).  The veteran timely perfected an appeal of 
this issue following issuance of a statement of the case in 
April 2002.  The RO returned this case to the Board for 
further appellate review and disposition in October 2002.

There at this time are no other claims in appealed status or 
requiring referral to the RO for initial consideration.  In 
the Introduction to the September 2000 remand, the Board 
noted that the veteran's daughter had in essence raised an 
issue of the veteran's entitlement to service connection for 
post-traumatic stress disorder (PTSD).  The Board that 
possible claim to the RO.  The PTSD claim was not pursued by 
the veteran.  

In January 2003, the Board notified the veteran of the 
changes in the law enacted by the Veterans Claims Assistance 
Act of 2000 and in the regulations governing the evaluation 
of skin disorders, to include scars, both of which occurred 
during the pendency of this appeal.  The veteran did not 
submit any additional evidence or argument in response to the 
Board's notification action.  Further discussion of these 
matters will be set forth below.

FINDINGS OF FACT

1.  The veteran has a fine horizontal scar due to the gunshot 
wound to the right side of the face, measuring 1 centimeter 
by 1/4 centimeter in diameter, which is tender on palpation.  
There are no other gunshot wound residuals.

2.   Service connection for loss of the right eye 
(enucleation) was denied by the RO in a rating decision dated 
in May 1967.  The veteran was provided notice of his 
appellate rights with regard to that decision, but he did not 
appeal.

3.  Evidence received subsequent to the May 1967 rating 
decision denying service connection for the right eye 
condition is not so significant that it must be considered in 
order to fairly decide the merits of this claim.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for the 
veteran's residual gunshot wound scar of the face have not 
been met under the old or revised schedular criteria.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2001 & 2002).

2.  The May 1967 rating decision denying service connection 
for an enucleated right eye is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 20.302(a), 20.1103 (2002).

3.  New and material evidence has not been received, and the 
veteran's claim for service connection for the right eye 
condition (enucleation), to include as secondary to the 
service-connected gunshot wound, may not be reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (the VCAA) [codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for benefits, and 
it redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim was filed in February 1998 and 
remains pending.  The provisions of the VCAA and the 
implementing regulations are accordingly generally 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA, however, left intact the requirement that a 
veteran-claimant must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceed to 
evaluate the merits of that claim.  The VCAA provides that 
"nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108."  38 U.S.C.A. § 5103A(f) 
(West 2002).  Moreover, VA's obligation to assist the veteran 
in the development of his claim is circumscribed when new and 
material evidence has not been submitted.  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claimant's claim.  38 U.S.C.A. 
§ 5103A (West 2002).  

The Board will further address the impact of the VCAA on the 
second issue on appeal, involving the finality of an 
unappealed May 1967 VA rating decision, in connection with 
its specific discussion of that issue.

 Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [letter from VA to a 
claimant describing evidence potentially helpful to claimant 
but not mentioning who is responsible for obtaining such 
evidence did not meet the standard erected by the VCAA]; 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  The 
United States Court of Appeals for Veterans Claims (the 
Court) held in Quartuccio that the VCAA notice requirements 
are applicable when the issue involves the finality of a 
previous decision and the submission of new and material 
evidence.  

In this case, pursuant to the Board's remand of September 
2000, the RO sent the veteran a development letter that (1) 
he identify all medical care providers who had treated him 
for his gunshot wound scar and right eye enucleation; (2) 
that he complete release forms (enclosed with the letter) for 
any non-VA medical care providers in order to allow the RO to 
obtain any identified private treatment records; and (3) that 
he identify any VA sources of treatment in order to allow the 
RO to contact the VA facilities directly and request copies 
of his treatment records.  The veteran responded in October 
2000 by stating that he believed the RO had all of his 
medical records.  

Crucially, in January 2003 the Board sent the veteran a 
letter detailing the requirements of the VCAA, including the 
responsibilities of VA and the veteran with respect to 
obtaining evidence.  The veteran was specifically informed of 
the evidence needed to substantiate his claims, and that VA 
would assist him in obtaining evidence if he provided the 
proper information and release forms.  He did not respond to 
this letter.  

The Board notes further that the VCAA notification letter 
sent to the veteran in January 2003 essentially complied with 
the recent holding of Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir., May 1, 2003), as interpreted by VA 
General Counsel in VAOPGCPREC 1-2003 (May 21, 2003).  The 
Board is legally obligated to follow the precedent opinions 
of VA General Counsel.  See 38 U.S.C.A. § 7104(c) (West 2002) 
[Board shall be bound in its decisions by the regulations of 
the Department, instructions of the Secretary, and the 
precedent opinions of the chief legal officer of the 
Department].  Moreover, even though the letter did request a 
response within 30 days, it also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  As noted above, the veteran indicated in his 
October 2000 statement that he had no additional evidence to 
submit, and he filed no response to the January 2003 VCAA-
notice letter.  

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that he was clearly notified of the 
evidence necessary to substantiate his claims, and that he 
has no additional evidence or information relevant to his 
appeal.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied and 
that the Board may proceed to decide his claims with further 
administrative delay.

Duty to assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  This assistance generally includes 
obtaining the veteran's service medical records, including 
other relevant records pertaining to the veteran's active 
service that are held by a governmental entity; VA medical 
records or records of examination or treatment at non-VA 
facilities authorized by VA; and any other relevant records 
held by any Federal department or agency.  See 38 U.S.C.A. 
§ 5103A.  The assistance is triggered only if the claimant 
provides enough information to identify and locate the 
existing records; the approximate time frame covered by the 
records; and, in the case of medical treatment records, the 
condition for which treatment was provided.  See 38 C.F.R. 
§ 3.159(c)(3).  The assistance provided by VA under the VCAA 
also includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4) (2002). 

The record shows that the veteran has been provided with a VA 
compensation examination for his residual facial scar due to 
the old gunshot wound injury, and the RO has obtained VA and 
private medical records.  The veteran has not identified any 
additional instances of treatment and the record does not 
reflect that any additional evidence exists and needs to be 
obtained.  

With respect to the veteran's claim of service connection for 
the right eye enucleation, the Board notes that the duty to 
provide a medical examination and/or obtain a medical opinion 
in a claim for disability compensation benefits is not 
authorized in cases involving an attempt to reopen a finally 
decided claim unless new and material evidence is presented 
or secured.  See 38 C.F.R. § 3.159(c)(4)(iii).

The Board believes the veteran has been accorded ample 
opportunity to present evidence and argument in support of 
these claims and that general due process concerns have been 
satisfied.  See 38 C.F.R. § 3.103 (2002).   The veteran has 
not provided any information or evidence that would indicate 
that additional development is required.  He was informed of 
his right to a hearing and was presented several options for 
presenting personal testimony.  He has not requested a 
hearing before the Board.

The Board has thus carefully considered the provisions of the 
VCAA in light of the record on appeal, and for the reasons 
expressed above finds that the development of these claims 
has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, the Board will proceed to a decision on the 
merits.

1.  Entitlement to an increased evaluation for service-
connected scar, right side of face, residual of gunshot 
wound, currently evaluated as 10 percent disabling.

Relevant law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2002).  The percentage ratings in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2002).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  38 C.F.R. §§ 4.1, 4.41 
(2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as in this case, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

Specific rating criteria

The veteran's service-connected residuals of a gunshot wound 
to the right side of the face is rated for impairment due to 
a scar under 38 C.F.R. § 4.118, Diagnostic Code 7800.

As noted above, the rating criteria for skin disorders, to 
include scars, were revised in July 2002, during the pendency 
of this appeal.  See 67 Fed. Reg. 49490-49599 (July 31, 
2002).  The revisions in these criteria are effective from 
August 30, 2002.  The Board notified the veteran of this 
change in the Schedule by letter dated in January 2003, which 
also advised him that the Board intended to apply the revised 
rating criteria as well as the old law in deciding his 
appeal.  He did not submit any additional evidence or 
argument in response to this letter.

The Court has indicated that a change in the law during the 
pendency of an appeal entitles the claimant to application of 
the version of the schedule that is most favorable to his 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
Because it is not clear which of the rating criteria are more 
favorable to the veteran, the Board will apply both versions 
to determine whether he is entitled to a higher rating.  Cf. 
VAOPGCPREC 3-2000, 65 Fed. Reg. 34532 (May 30, 2000) [unless 
it is clear from facial comparison, separately apply the pre-
amendment and the post- amendment version to determine which 
version is more favorable].  However, the Board must apply 
the old law prior to the effective date of the new law.  Id.; 
see also Green v. Brown, 10 Vet. App. 111, 116-119 (1997) and 
38 U.S.C.A. § 5110(g) (West 2002) [where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
that the effective date of the Act or administrative issue].

According to the rating criteria in effect prior to August 
2002, 38 C.F.R. § 4.118, Code 7800 (2001), scars of the head, 
face or neck that are slightly disfiguring are rated 
noncompensably disabling and if moderately disfiguring are 10 
percent disabling.  Higher ratings under Code 7800 may be 
warranted if disfiguring scars of the head, face or neck are 
severe in nature, especially if producing a marked or 
unsightly deformity of the eyelids, lips or auricles (30 
percent) or if complete or exceptionally repugnant deformity 
of one side of face or marked or repugnant bilateral 
disfigurement (50 percent).  A Note to Diagnostic Code 7800 
provides that when in addition to tissue loss and 
cicatrisation there is marked discoloration, color contrast, 
or the like, the 50 percent rating under Code 7800 may be 
increased to 80 percent, the 30 percent to 50 percent, and 
the 10 percent to 30 percent.

The Board notes that words such as "moderate" and "marked" 
are not defined in the Schedule.  "Moderate" is defined as 
"of average or medium quality, amount, scope, range, etc."  
See Webster's New World Dictionary, Third College Edition 
(1988), 871.  "Marked" is defined as "noticeable; obvious; 
appreciable; distinct; conspicuous."  Id. at 828.  In any 
event, rather than applying a mechanical formula, the Board 
must evaluate all of the evidence to render an "equitable 
and just" decision.  38 C.F.R. § 4.6 (2002).

Other possibly applicable rating criteria in effect prior to 
August 2002 includes assigning a 10 percent rating for scars 
which are superficial and poorly nourished, with repeated 
ulceration.  38 C.F.R. § 4.118, Code 7803 (2001).  The rating 
criteria also provide a 10 percent rating for scars that are 
superficial and tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Code 7804 (2001).  Scars 
can also be rated based upon limitation of function of the 
part affected.  38 C.F.R. § 4.118, Code 7805 (2001).

Pursuant to the revised criteria for Diagnostic Code 7800 
which are currently in effect with respect to disfigurement 
of the head, face, or neck, an 80 percent rating is warranted 
for visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with six or 
more characteristics of disfigurement (see below for 
description).  A 50 percent rating can be assigned for 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.  A 30 percent rating is 
warranted for visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.  A 10 percent rating 
applies for one characteristic of disfigurement.

The eight characteristics of disfigurement, for purposes of 
evaluation under § 4.118, are:  A scar five or more inches 
(13 or more centimeters (cm.)) in length; a scar at least 
one-quarter inch (0.6 cm.) wide at the widest part; the 
surface contour of the scar is elevated or depressed on 
palpation; the scar is adherent to underlying tissue; the 
skin is hypo- or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.); the skin texture is abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); there is underlying 
soft tissue missing in an area exceeding six square inches 
(39 sq. cm.); or, the skin is indurated and inflexible in an 
area exceeding six square inches (39 sq. cm.).  Tissue loss 
of the auricle is to be rated under Diagnostic Code 6207.  
See 67 Fed. Reg. 49596 (July 31, 2002).

Revised Diagnostic Code 7803 provides a 10 percent rating for 
scars that are superficial and unstable.  A 10 percent rating 
also is applicable under Diagnostic Code 7804 for scars that 
are superficial, painful on examination.  An unstable scar is 
one where, for any reason, there is frequent loss of covering 
of skin over the scar.  A superficial scar is one not 
associated with underlying soft tissue damage.  Other scars 
are to be rated based on limitation of function of the part 
affected under Diagnostic Code 7805, as formerly.

Standard of review 

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the record on appeal.  38 
U.S.C.A. § 7104 (West 2002).  When there is an approximate 
balance of the evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Factual Background

The record on appeal shows that the veteran sustained a 
slight penetrating wound of the right maxilla due to enemy 
action in April 1945.  He was service connected for the 
residual scar in December 1945, at which time he was assigned 
a 10 percent rating effective from September 29, 1945.  This 
compensable rating has remained in effect since that date.  

The veteran's scar was re-evaluated on a VA compensation 
examination conducted in December 1950, at which time the 
examiner provided the following description of this 
disability:

Residuals of superficial penetrating 
shell fragment wounds in the right 
maxillary area.

Examination reveals a faintly visible 
round scar measuring about 1/4 [inches] in 
diameter.  It is non-tender, non-adherent 
and non-disfiguring and non-disabling.  
There is no other orthopedic disability 
found at the present examination.

There is no record of medical treatment for the veteran's 
scar or any other residuals of the gunshot wound in the years 
after service.  This disability was most recently evaluated 
for compensation purposes in March 1998 in connection with 
this claim (filed in February 1998).  Clinical findings on 
this examination were as follows:

There is a fine horizontal line scar on 
the zygomatic arch area of the right 
cheek.  It is 1-[centimeter] x 0.25-
[centimeter].  He has tenderness to 
palpation in that area.  There is no 
adherence.  The texture is normal with 
the other surrounding skin.  There is no 
ulceration or break-down of skin.  There 
is a slight depression on palpation, of 
probably a 1/4  -inch to 1/2 inch-centimeter.  
The extent of the underlying tissue loss 
is negligible.  There is no inflammation, 
edema or keloid formation at this time.  
Color of the scar is opaque, fine-lined 
next to normal skin coloring.  There is 
no obvious disfigurement.  There is no 
burn scar.  There is no limitation of 
function by this scar.  Color photograph 
is not indicated due to the fact that it 
would not show up.

In addition to the above, a statement from the veteran's 
physician, Dr. B. V., D.O., dated in July 1999 was associated 
with the record on appeal.  Dr. B.V. did not describe any 
specific treatment or evaluation for the residual scar.  
Submitted with this statement was a report of X-rays of the 
veteran's face taken in April 1999, which showed two and 
possibly three small metallic fragments in the soft tissues 
overlying the right mandible and which also showed no 
fractures.

As noted above, the veteran was advised on two separate 
occasions during the course of this appeal, by the RO's 
development letter of September 2000 and by the Board in 
January 2003 VCAA notice letter, of his right to submit 
additional evidence and/or argument regarding this claim.  No 
such additional evidence or argument has been received.

Analysis

The veteran and his representative have submitted no specific 
arguments concerning his service-connected scar.

Schedular considerations

(i.) Old criteria

According to the rating criteria in effect prior to August 
2002, a 10 percent rating is applicable for a scar that is 
moderately disfiguring or is tender and painful on objective 
demonstration.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800 
and 7804 (2001).  It is arguable that the service-connected 
scar approximates moderately disfiguring, since objective 
descriptions of the scar indicates that it is only faintly 
visible.  In any event, the medical evidence discussed above 
shows that area around the residual scar from the gunshot 
wound was tender to palpation on the VA examination in March 
1998.  The Board finds that the currently assigned  
10 percent rating is met or approximated met based on the 
former rating criteria.

However, a higher rating for this scar under the former 
rating criteria is clearly not in order.  The medical 
evidence of record shows no other ratable impairment, to 
include more severe disfigurement or any functional 
limitation.  As discussed above, clinical findings on the 
March 1998 VA examination showed that there was no obvious 
disfigurement or limitation of function caused by this scar.  
Finally, the examiner stated that color photographs were not 
required due to the ". . . fact that it would not show up."  
The December 1950 VA examination similarly found that the 
scar was barely visible and there was no evidence of any 
disabling impairment caused by the residual gunshot wound 
scar.  There is no competent evidence to the contrary.

In the Board's judgment, these findings clearly preponderate 
against entitlement to a higher rating under the former 
rating criteria.  As indicated by the most recent VA 
examination report , the veteran clearly does not have a 
disfiguring or unsightly scar.  There is no evidence showing 
that this scar disfigures the veteran's eyelids, lips or 
auricles or that he has compete or exceptionally repugnant 
deformity. There is also no evidence whatever of any tissue 
loss and cicatrization along with marked discoloration, color 
contrast, or the like to warrant a step-increase for his 
current rating (from 10 percent to 30 percent) under the Note 
to the former version of Code 7800.  There is no evidence 
whatever of any functional limitation caused by the veteran's 
facial scar, as fully discussed above, he clearly is not 
entitled to an increased rating under code 7805.

The Board additionally notes that evaluating the veteran's 
scar under the former version of Diagnostic Code 7803 would 
not avail the veteran.  The veteran's scar does not appear to 
be poorly nourished with repeated ulcerations.  Moreover, the 
maximum rating available under Diagnostic Code 7803 is 10 
percent, which has already been assigned under Diagnostic 
Code 7800.   

(ii.) New criteria

For reasons expressed immediately below, the Board finds that 
a preponderance of the relevant evidence is against a higher 
rating under the revised rating criteria, effective from 
August 30, 2002.  

A rating of 30 percent under Code 7800 requires that a scar 
on the head, face, or neck have two or three characteristics 
of disfigurement.  While the veteran plausibly has one of the 
characteristics of disfigurement (the surface contour of the 
scar was noted to be depressed on palpation on the March 1998 
VA examination), there is no medical evidence in this case 
showing any of the other characteristics of disfigurement.  
Specifically, the veteran's scar is not shown to be five or 
more inches (13 or more centimeters) in length or at least 
one-quarter inch (0.6 cm.) wide at the widest part.  To the 
contrary, the veteran's scar is quite small, measuring 1 
centimeter by 0.25 centimeter in diameter as noted on the 
1998 VA examination.  The veteran's scar also is non-adherent 
to underlying tissue and the skin in the area of the scar is 
neither hypo- or hyper-pigmented or abnormal in texture 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.), again, as noted on 
the 1998 VA examination.

Furthermore, there is no evidence showing underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.) or skin induration or inflexibility in an area exceeding 
six square inches (39 sq. cm.).  As noted on the 1950 VA 
examination, which is essentially corroborated by the more 
recent VA examination findings of 1998, the veteran has a 
"barely visible" scar due to the old gunshot wound that is 
non-disfiguring and non-disabling in terms of impairment.

Because the veteran's scar is not manifested by two or more 
of the characteristics of disfigurement under the revised 
rating criteria, entitlement to a 30 percent rating under 
Diagnostic Code 7800 is not in order.

The veteran is also not entitled to any of the higher ratings 
(above 30 percent) under the revised criteria for Diagnostic 
Code 7800; there is no medical evidence showing that the scar 
has visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with six or 
more characteristics of disfigurement, which would support 
entitlement to the 80 percent rating, and as a 50 percent 
rating is assigned for the same criteria but with two instead 
of three of these features or paired sets of features, or if 
there are four or five characteristics of disfigurement, the 
veteran would not be entitled to this next lower rating as 
well.

Entitlement to a higher rating under the revised Diagnostic 
Codes 7803 and 7804 is also not in order.  These codes do not 
provide ratings above 10 percent.

Diagnostic Code 7805 remains the same.  For the same reasons 
discussed above, the Board concludes that an increased rating 
under the revised Code 7805 is not in order given that there 
is no medical evidence in this case showing any functional 
limitation caused by this scar.  

The board additionally noted that because there is no 
evidence of any tissue loss of the auricle associated with 
this gunshot wound scar, consideration of a rating under 
Diagnostic Code 6207 is not required.

(iii.) Conclusion

In light of the findings discussed above, the Board concludes 
that the disability picture does not support entitlement to 
an increased rating under either the old or new rating 
criteria.  In reaching this conclusion, the Board places 
great weight on the medical evidence, in particular the 
clinical findings reported on the VA examination conducted in 
March 1998.  These findings were essentially negative for any 
evidence of disfigurement or limitation of function caused by 
the gunshot wound scar on the veteran's face.  It should be 
emphasized that the clinical findings rendered on this VA 
examination are consistent with the veteran's medical history 
and the findings on the 1950 VA examination, and are 
essentially uncontradicted by any other medical evidence of 
record.  There is no medical evidence to the contrary.  The 
July 1999 report of Dr. B. V. did not include any specific 
finding regarding the severity of the service-connected scar. 

A statement from the veteran's daughter, dated in July 1999, 
referred to the veteran's scar but provided no specific 
information which would cause the Board to believe that a 
higher rating was warranted.  

In short, for the reasons and bases expressed above the Board 
concludes that an increased disability rating for the 
service-connected scar is not appropriate. 
The benefit sought on appeal is accordingly denied.



2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a right eye 
condition (enucleation), claimed as secondary to the service-
connected gunshot wound of the right side of the face.

Relevant law and regulations

Service connection - in general

Service connection may be granted if the facts, shown by the 
evidence, establish that a disease or injury resulting in 
disability was incurred coincident with service in the Armed 
Forces.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2002).

Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2002); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

Service connection may also be granted on a secondary basis, 
provided the claimed-for disability is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2002).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2002).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45620, 45630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2002)].  The 
change in the law, however, pertains only to claims filed on 
or after August 29, 2001.  Because the veteran' claim to 
reopen was initiated prior to August 2001, his claim will be 
adjudicated by applying the law previously in effect, 
38 C.F.R. § 3.156(a) (2001).

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the United States Court of Appeals for the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

There must be new and material evidence as to each and every 
aspect of the claim which was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).



Factual Background

The May 1967 RO rating decision

The veteran's claim seeking entitlement to service connection 
for loss of the right eye (enucleation) was denied by the RO 
in an unappealed rating decision issued in May 1967.  

In its rating decision of May 1967, the RO discussed the 
evidence of record.  The evidence included the veteran's 
service medical records, which noted no involvement of the 
right eye in relation to the April 1945 gunshot wound and 
which were other wise negative for any other injury or 
disease of the right eye.  The veteran's right eye vision was 
20/20 uncorrected at separation).

Also of record was the report of the December 1950 VA 
examination, which was similarly negative for any reported 
complaints or findings regarding the right eye.  The veteran 
had 20/20 uncorrected vision in the right eye on this 
examination as well.

Also of record was the report of a private physician, Dr. C. 
L., M.D., dated April 14, 1967.  Dr. C. L.'s report detailed 
a medical history significant for an injury to the cornea of 
the right eye from a dynamite explosion occurring several 
months prior to the veteran's initial visit for treatment 
under the care of Dr. C. L. in 1961.  The veteran's 
subsequent medical history as noted by Dr. C. L. was further 
significant for the fact that he developed a corneal ulcer 
sometime after August 1965, which was retractable and 
resistant to treatment, and which eventually led to 
perforation of the cornea and surgery to remove the right eye 
(enucleation).  
Dr. C. L. concluded his report of April 1967 by noting that 
the veteran's corneal ulcer appeared to be of a fungal nature 
and that the removal of the eye was most probably made 
inevitable due to this ulcer.

The RO denied the veteran's claim in May 1967 on the basis 
that the loss of the right eye not incurred or aggravated in 
service, to include as related to the gunshot wound to the 
right maxillary area.

The veteran was provided notice of his appellate rights by 
letter dated May 5, 1967, but he did not appeal the rating 
decision.  38 U.S.C.A. § 7105(c) (West 2002).

Additionally submitted evidence

The veteran attempted to reopen his claim in February 1973.  
He did not submit any evidence in support of his claim at 
that time.  The RO sent the veteran a letter in March 1973 
informing him that he needed to submit new and material 
evidence to reopen his claim.  No further action was taken by 
the veteran with regard to his claim at that time.  The Board 
observes that the March 1973 letter from the RO to the 
veteran is not valid for purposes of finality because there 
is no evidence that the veteran was provided with notice of 
his appellate rights.  Hence, the May 1967 rating decision 
represents the last unappealed and final decision on this 
claim.

In September 1998, the veteran's representative filed a claim 
seeking to reopen his previously denied claim for the 
enucleated right eye, and this appeal followed.  In support 
of this claim, the veteran's representative referred to 
medical history reported on a March 1998 VA examination, 
which included the examiner's notations that the veteran's 
right eye "became infected early in the 1950s", that  there 
was a possibility of "some osteo-related issues with the 
bullet shrapnel embedded in the zygomatic areas so close to 
the eye", and that "apparently it was an infected socket 
that lost the eye."  

In a notice of disagreement filed in October 1998, the 
veteran's representative distilled the veteran's position: 
"loss of [the right] eye was caused by socket infection, 
which was caused by shrapnel."

Additional evidence received during the pendency of the 
appeal included a  statement from the veteran's daughter, 
dated in July 1999, which relayed how the veteran suffered 
from an infection behind the eyeball that "dripped daily 
into his system".

The record also shows that the RO Decision Review Officer 
(DRO) met with the veteran's representative in March 2002, at 
which time the DRO advised the representative that it would 
be helpful if the veteran could submit any evidence in 
support of the assertion that he had ongoing problems with 
the right eye shortly after service, to include 
continuing/recurring infections of the right eye throughout 
the 1950s, or at the very least, prior to the dynamite 
explosion injury cited in Dr. C. L.'s report of April 1967.  
The record shows further that the representative made 
inquiries with the veteran's family regarding this request, 
but no additional evidence or argument was made available.  
The Board also notes that the RO's October 2000 development 
letter and the March 2003 VCAA-notice letter advised the 
veteran that he could submit additional evidence in support 
of this claim; however, no such additional evidence was 
submitted.

Analysis

The unappealed May 1967 RO rating decision is final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Board initially observes that the veteran's current 
attempt to reopen his claim is premised on a theory (the 
April 1945 wound caused infection in the 1950s which led to 
the loss of the eye) which was only recently propounded on 
his behalf.  Reliance upon a new etiological theory is 
insufficient to transform a claim which has been previously 
denied into a separate and distinct, or new, claim.  See 
Ashford v. Brown, 10 Vet. App. 120 (1997).  The veteran is 
required to present new and material evidence in support of 
his claim.

The Board finds that the evidence received subsequent to the 
May 1967 rating decision is not new and material and does not 
serve to reopen the claim for service connection for 
enucleation of the right eye condition.

The only medical evidence in support of the veteran's claim is 
the report of the March 1998 VA examination.  That examination 
was a "scars" examination, for the sole purpose of 
evaluating the service connected scar, based on the veteran's 
February 1998 request that his scar be re-evaluated.  
Interestingly, at that time the veteran did not mention the 
eye condition.  The "medical history" portion of the 
examination report contains the reference to the alleged 
infection of the right eye in the 1950's.  The examination and 
diagnosis sections of the report focused exclusively on the 
scar did not mention the eye.    

The examiner's notations entered on the March 1998 VA 
examination report regarding the medical history of the 
veteran's right eye problems are clearly inaccurate and appear 
to have been furnished by the veteran himself.  

In Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
noted "[l]ay assertions of medical causation, or in this 
case, of aggravation of a preexisting disease, cannot suffice 
to reopen a claim under 38 U.S.C. 5108."  The veteran's 
statements, including those furnished to a VA examiner, are 
lacking in probative value and do not serve to reopen his 
claim.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ["a 
bare transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional"]. 

The Board additionally observes that the March 1998 VA 
examiner, who appears to have been a nurse practitioner, made 
no comments of her own concerning the etiology of the 
veteran's eye disability.  The examiner made no reference to 
significant aspects of the veteran's medical history, such as 
the eye injury in 1961.  The examination was limited to the 
service-connected scar.  

In September 1998, the veteran's representative cited to these 
medical history notations as conclusive evidence showing that 
the veteran's right eye became infected due to the shrapnel 
fragments from the service-connected gunshot wound injury, and 
that as a result, the eye required surgical removal.  In so 
doing, the representative conveyed the incorrect impression 
that the March 1998 VA examiner was of the opinion that the 
loss of the veteran's eye was due to the injury in service.  
As discussed above, this was simply not the case; the examiner 
was merely recording the veteran's own statements.  Indeed, 
the purpose of the March 1998 examination was exclusively to 
evaluate the service-connected scar.

Boiled down to essence, the evidence now offered by the 
veteran amounts to his contentions, and those of his daughter 
and his representative, to the effect that his eye somehow 
became infected in the 1950s due to the superficial wound of 
the maxilla in service and that such infection led to the 
loss of the eye in the 1960s.
Neither the veteran, his daughter or his representative 
possess medical expertise, and they are not competent to 
render an opinion on a matter involving medical knowledge, 
such as diagnosis or causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions."]  
Where, as here, the determinative issue is one of medical 
diagnosis or causation, competent medical evidence is 
required.  Lay assertions are insufficient to reopen a claim 
under 38 U.S.C. § 5108.  See Moray v. Brown, 5 Vet. App. 211, 
214 (1993).

Accordingly, the Board finds that the evidence received 
subsequent to May 1967 is not new and material and does not 
serve to reopen the claim for service connection for the 
right eye condition.  The benefit sought on appeal remains 
denied.  

The Board again notes that since new and material evidence 
has not been submitted, VA's duty to assist does not attach.  
Moreover, until the veteran meets his threshold burden of 
submitting new and material evidence in order to reopen his 
claim, the benefit of the doubt doctrine does not apply.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).





ORDER

An increased rating above 10 percent for the residual gunshot 
wound scar of the face is denied.

New and material evidence has not been received to reopen a 
claim of service connection for loss of the right eye, and 
the benefits sought with regard to this claim remain denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

